                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 SEMEITOUS FRANCIS o/b/o A.B.                                       CIVIL ACTION


 VERSUS                                                             NO. 18-13862


 ANDREW SAUL, COMMISSIONER OF THE                                   SECTION: “G”(4)
 SOCIAL SECURITY ADMINISTRATION

                                      ORDER AND REASONS

       Before the Court are Plaintiff Semeitous Francis’ (“Plaintiff”) objections1 to the Report

and Recommendation of the United States Magistrate Judge assigned to the case. 2 Plaintiff filed

this action pursuant to 42 U.S.C. § 405(g) for review of the final decision of Defendant, the

Commissioner of the Social Security Administration (the “Commissioner” or “Defendant”),

denying her claim on behalf of her minor daughter, A.B., for supplemental security income (“SSI”)

under the Social Security Act (the “Act”).3 The Magistrate Judge recommended that the

Administrative Law Judge’s (“ALJ”) decision denying SSI benefits be affirmed.4 Plaintiff objects,

arguing that the Magistrate Judge applied the wrong standard of review, and the ALJ’s decision

should be reversed.5 Having considered Plaintiff’s objections, the Magistrate Judge’s Report and

Recommendation, the record, and the applicable law, for the following reasons, the Court sustains




       1
           Rec. Doc. 20.
       2
           Rec. Doc. 19.
       3
           Rec. Doc. 1.
       4
           Rec. Doc. 19 at 17.
       5
           Rec. Doc. 20.
Plaintiff’s objections,, rejects the Magistrate Judge’s Report and Recommendation and remands

this case to the ALJ.

                                                   I. Background

A.       Procedural History

         Plaintiff filed an application for SSI on behalf of her minor child, A.B., on March 31, 2016,

due to A.B.’s Attention Deficit Hyperactivity Disorder (“ADHD”).6 After Plaintiff’s claim was

denied at the agency level, Plaintiff requested a hearing before an ALJ, which was held on October

24, 2017.7 Plaintiff and A.B. testified at the hearing.8

         The ALJ analyzed Plaintiff’s claim pursuant to the three-step sequential evaluation process

used to determine whether an individual under the age of 18 is disabled. 9 At step one, the ALJ

found that A.B. had not engaged in substantial gainful activity since March 31, 2016, the

application date.10 At step two, the ALJ determined that A.B. has the following severe

impairments: “Attention Deficit Hyperactivity Disorder and Conduct Disorder.”11

         At step three, the ALJ held that A.B. does not have an impairment or combination of

impairments that meets or medically equals the severity of the impairment listed at 20 C.F.R.


         6
           Adm. Rec. at 121–23. The application is dated April 18, 2016, but the ALJ used March 31, 2016 as the
application date. Id.
         7
             Id. at 25–51.
         8
             Id.
         9
            “For a child to be disabled under the meaning of the Act, the child must: (1) not be engaged in substantial
gainful activity; (2) have an impairment that is ‘severe’; and (3) have an impairment that ‘meets, medically equals, or
functionally equals’ the impairments listed in the disability regulations.” Richard ex rel. Z.N.F. v. Astrue, 480 F. App’x
773, 776 (5th Cir. 2012) (citing 20 C.F.R. § 416.924(a)–(d)).
         10
              Adm. Rec. at 11–12.
         11
              Id. at 14.


                                                            2
§ 404. Supbpt. P., Appendix 1.12 At step three, the ALJ also considered six functional equivalence

domains and determined that A.B. did not have an impairment or combination of impairments that

functionally equals the severity of the listing.13 The ALJ determined that A.B. had marked

limitations in one domain––attending and completing tasks.14 The ALJ found that A.B. had “less

than marked” limitations in the following three domains: (1) acquiring and using information;15

(2) interacting and relating with others;16 and (3) health and physical well-being.17 The ALJ

determined that Plaintiff had no limitations in the following two domains: (1) moving about and

manipulating objects;18 and (2) caring for herself.19 Therefore, the ALJ concluded that A.B. was

not disabled as defined by the Act.20

       Plaintiff requested review by the Appeals Council. The ALJ’s decision became the final

decision of the Commissioner for purposes of this Court’s review after the Appeals Council denied

review on October 10, 2018.21 On December 14, 2018, Plaintiff filed a complaint in this Court




       12
            Id.
       13
            Id. at 14–21.
       14
            Id. at 17–18.
       15
            Id. at 16–17.
       16
            Id. at 18–19.
       17
            Id. at 24.
       18
            Id. at 19–20.
       19
            Id. at 20.
       20
            Id. at 21.
       21
            Id. at 1–5.


                                                3
seeking judicial review pursuant to Section 405(g) of the Act.22 This matter was referred to a

United States Magistrate Judge pursuant to 28 U.S.C. § 636(b) and Local Rule 73.2(B). On May

22, 2019, the Commissioner answered the Complaint.23

       On July 2, 2019, Plaintiff filed a memorandum raising the following assignments of error;

(1) the ALJ erred in failing to find that A.B.’s borderline intellectual functioning is a severe

impairment; (2) the ALJ erred in determining A.B.’s impairments did not meet or medically equal

Listing 112.08 or 112.11; and (3) the ALJ erred in failing to find that A.B. has a marked limitation

in the acquiring and using information domain.24 On August 7, 2019, the Commissioner filed a

memorandum arguing: (1) the ALJ properly determined A.B.’s severe impairments; (2) A.B.’s

impairments, individually or in combination, do not meet the requirements of Listings 112.08 or

112.11; and (3) A.B.’s impairments do not result in a marked limitation in acquiring and using

information.25

B.     The Magistrate Judge’s Report and Recommendation

       On March 2, 2020, the Magistrate Judge recommended that this Court affirm the ALJ’s

decision denying Plaintiff’s application for SSI on behalf of A.B.26 The Magistrate Judge cited the

five-step sequential evaluation process used to determine whether an individual over the age of 18




       22
            Rec. Doc. 1.
       23
            Rec. Doc. 12.
       24
            Rec. Doc. 15.
       25
            Rec. Doc. 17.
       26
            Rec. Doc. 19 at 17.


                                                 4
is disabled, rather than the three-step sequential evaluation process used to determine whether an

individual under the age of 18 is disabled.27

       First, the Magistrate Judge addressed Plaintiff’s argument that A.B.’s borderline

intellectual functioning was a severe impairment.28 The Magistrate Judge noted that A.B.

“demonstrated relative strength nonverbal intelligence and was able to show improved focus on

task orientation, spatial reasoning which approximates low average range.”29 Therefore, the

Magistrate Judge found that the medical record did not support Plaintiff’s assertion that A.B.’s

borderline intellectual functioning was a severe impairment.30

       Second, the Magistrate Judge addressed Plaintiff’s claim that A.B.’s impairments meet

Listing Level 112.08 and 112.11.31 The Magistrate Judge reviewed the medical evidence, and

found that “the ALJ’s decision that A.B.’s Attention Deficit Hyperactivity and Conduct Disorder

does not meet all the requirements of Listing 112.11 is based upon substantial evidence.”32

       Third, the Magistrate Judge addressed Plaintiff’s argument that the ALJ erred by failing to

find that A.B. has a marked limitation in the acquiring and using information domain.33 The

Magistrate Judge noted that Plaintiff stopped giving A.B. medications that were prescribed to her




       27
            Id. at 4–7.
       28
            Id. at 10.
       29
            Id.
       30
            Id.
       31
            Id.
       32
            Id. at 12–14.
       33
            Id. at 14.


                                                5
by her doctor.34 The Magistrate Judge stated that “[i]n order to get benefits, the claimant [m]ust

follow treatment prescribed by her physician if the treatment can restore ability to work.”35 The

Magistrate Judge determined that “A.B.’s noncompliance is not the result of her mental

impairment and there is no evidence of an acceptable reason for not providing her with the

medication.”36 Therefore, the Magistrate Judge recommended that the Court affirm the ALJ’s

decision denying Plaintiff’s claim for SSI on behalf of A.B.37

                                          II. Objections

A.     Plaintiff’s Objections

       Plaintiff timely filed objections to the Magistrate Judge’s Report and Recommendation.38

Plaintiff argues the Magistrate Judge erred in recommending that the ALJ’s decision be affirmed.39

Plaintiff asserts that the Magistrate Judge improperly relied on the adult standard concerning the

ability to work throughout the Report and Recommendation.40 Because A.B. is a minor child,

Plaintiff asserts that the Magistrate Judge should have applied the “whole child standard.”41

Accordingly, Plaintiff argues that this Court should decline to adopt the Magistrate Judge’s Report

and Recommendation, sustain Plaintiff’s objections, and remand the case to the Commissioner for


       34
            Id. at 16.
       35
            Id.
       36
            Id.
       37
            Id. at 17.
       38
            Rec. Doc. 20.
       39
            Rec. Doc. 20-2 at 1.
       40
            Id.
       41
            Id.


                                                6
another hearing.42 Plaintiff reiterates her prior argument that the ALJ erred by: (1) failing to find

that A.B.’s borderline intellectual functioning is a severe impairment; (2) determining A.B.’s

impairments did not meet or medically equal Listings 112.08 or 112.11; and (3) failing to find that

A.B. has a marked limitation in the acquiring and using information domain.43

       First, Plaintiff asserts that the ALJ failed to consider A.B.’s serious impairment of

borderline intellectual functioning.44 Plaintiff asserts that A.B.’s borderline intellectual functioning

“more than minimally affect A.B.’s ability to function.”45 Therefore, she argues that these

impairments must be considered serious.46

       Second, Plaintiff contends that the ALJ committed reversible error in determining that

A.B.’s impairments did not meet or medically equal Listing 112.08 or Listing 112.11.47 Plaintiff

argues that A.B. has abnormalities in cognitive processing, deficits in attention or impulse control,

low frustration tolerance, difficulty with organizing, and deficits in social skills.48 Plaintiff notes

that A.B.’s teacher stated she learns as a disabled person, and A.B. has impaired insight and




       42
            Id. at 2.
       43
            Id. at 12–18.
       44
            Id. at 12–13 (citing Stone v. Heckler, 752 F.2d 1099 (5th Cir. 1985)).
       45
            Id. at 13.
       46
            Id.
       47
            Id.
       48
            Id.


                                                           7
judgement.49 Therefore, Plaintiff argues that A.B.’s impairments meet Listing 112.08 and Listing

112.11.50

       Third, Plaintiff contends that the ALJ erred by failing to find that A.B. has a marked

limitation in the acquiring and using information domain.51 In support of this contention, Plaintiff

asserts that A.B. scored two deviations below the mean in Reading and Academic Skill, requires

special education and learning interventions, and performs below her grade level.52 Regarding her

ability to interact with others, Plaintiff argues that A.B. is easily distracted, speaks loudly, and is

often interfering in other students’ affairs.53 Thus, Plaintiff contends that A.B. has a marked

impairment in the acquiring and using information domain and in the attending to and completing

tasks domain.54

B.     The Commissioner’s Response

       In response, the Commissioner acknowledges that “the Magistrate Judge’s Report and

Recommendations implements the incorrect provisions of regulations related to Social Security

claims.”55 However, the Commissioner contends that the recommendation to affirm the ALJ’s

decision should be adopted as substantial evidence supports the decision.56 Accordingly, the


       49
            Id. at 13–14.
       50
            Id. at 14.
       51
            Id.
       52
            Id.
       53
            Id. at 18.
       54
            Id. at 14–15.
       55
            Rec. Doc. 22 at 1.
       56
            Id.


                                                  8
Commissioner argues that the ALJ’s decision should be affirmed for the reasons set forth in the

initial brief filed before the Magistrate Judge.57

       In the initial brief, the Commissioner argues: (1) the ALJ properly determined A.B.’s

severe impairments; (2) A.B.’s impairments, individually or in combination, do not meet the

requirements of Listings 112.08 or 112.11; and (3) A.B.’s impairments do not result in a marked

limitation in acquiring and using information.58

       First, the Commissioner asserts that the ALJ properly determined that A.B.’s ADHD and

conduct disorder were severe impairments.59 Although Plaintiff contends that A.B. exhibited

severe borderline intellectual functioning, the Commissioner asserts that the record does not

support such finding.60 For example, the Commissioner notes that a consultative examiner, Scuddy

Fontenelle, Ph.D., examined A.B. on two occasions and noted that at age six, A.B. was able to

touch and name six out of six body parts; identify and name six out of six colors; and was able to

count from 1 to 30.61 According to the Commissioner, when Dr. Fontenelle examined A.B. at age

nine she exhibited reality based thoughts; she remained able to complete the same tasks she did at

the previous evaluation; and she was able to add and subtract.62 The Commissioner asserts that




       57
            Id.
       58
            Rec. Doc. 17.
       59
            Id. at 6.
       60
            Id.
       61
            Id. (citing Adm. Rec. at 162).
       62
            Id. (citing Adm. Rec. at 169).


                                                     9
such evidence does not support Plaintiff’s allegation of severe borderline intellectual functioning.63

Furthermore, the Commissioner argues that Plaintiff has not met her burden of showing that A.B.’s

alleged impairment is severe.64 Thus, the Commissioner contends that the ALJ made the proper

finding at step two of the three-step sequential evaluation process.65

        Second, the Commissioner asserts that A.B.’s impairments, individually or in combination,

do not meet the requirements of Listings 112.08 (personality and impulse-control disorders) and

112.11 (neurodevelopmental disorders).66 The Commissioner notes that Plaintiff did not brief any

argument concerning Listing 112.08.67 As for Listing 112.11, the Commissioner asserts that

Plaintiff failed to cite evidence to support her assertion that A.B. met all of the criteria of the listed

impairment.68

        Third, the Commissioner argues that A.B.’s impairments do not result in a marked

limitation in acquiring and using information.69 The Commissioner notes that Plaintiff relies

heavily on test results indicating that A.B. scored “two deviations below the mean.”70 However,

the Commissioner asserts that no single piece of information taken in isolation can establish




        63
             Id.
        64
             Id.
        65
             Id.
        66
             Id. at 6–7.
        67
             Id. at 7.
        68
             Id.
        69
             Id. at 8.
        70
             Id.


                                                   10
whether [A.B. has] a marked or extreme limitation in a domain.”71 The Commissioner points to

the September 2016 consultative examination by Dr. Fontenelle, finding that A.B. could add and

subtract, was learning multiplication, understood vocabulary, and could “understand and

comprehend routine school activity.”72 Furthermore, the Commissioner notes that Dr. Fontenelle

also noted that A.B. exhibited many traits of ADHD that could be remedied by medication—

treatment that Plaintiff has declined to administer to A.B.73 According to the Commissioner,

education records show that while A.B. was behind a grade level in reading and language arts, she

performed at her grade level in math,74 and a behavioral health assessment in October 2017

revealed that A.B. had normal memory and normal intellectual functioning.75 Therefore, taking all

evidence into consideration, the Commissioner asserts that A.B. exhibited “less than marked”

limitation in the domain of acquiring and using information.76

                                             III. Standard of Review

A.     Review of the Magistrate Judge’s Report and Recommendation

       In accordance with Local Rule 73.2, this case was referred to a Magistrate Judge to provide

a Report and Recommendation. A district judge “may accept, reject, or modify the recommended




       71
            Id. (citing 20 C.F.R. § 416.926a(e)(4)).
       72
            Id. at 9 (citing Adm. Rec. at 169–70).
       73
            Id. (citing Adm. Rec. at 169–70).
       74
            Id. (citing Adm. Rec. at 175–77).
       75
            Id. (citing Adm. Rec. at 204).
       76
            Id.


                                                       11
disposition” of a magistrate judge on a dispositive matter.77 The district judge must “determine de

novo any part of the [Report and Recommendation] that has been properly objected to.”78 A district

court’s review is limited to plain error of parts of the report which are not properly objected to.79

B.      Standard of Review of Commissioner’s Final Decision on SSI Benefits

        Under 42 U.S.C. § 405(g) the district court has the power to enter “a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.”80 Appellate review of the Commissioner’s denial of SSI

benefits is limited to determining whether the decision is supported by substantial evidence in the

record and whether the proper legal standards were used in evaluating the evidence.81 “Substantial

evidence is more than a scintilla, less than a preponderance, and is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”82 The Court must review the

whole record to determine if such evidence exists.83 However, the district court cannot “reweigh

the evidence in the record, try the issues de novo, or substitute its judgment for the




        77
             Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
        78
             Id.
         79
            See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections from ten to fourteen days).
        80
             42 U.S.C. § 405(g).
        81
          Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005); Waters v. Barnhart, 276 F.3d 716, 716 (5th Cir.
2002); Loza v. Apfel, 219 F.3d 378, 390 (5th Cir. 2000); Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990).
        82
           Richardson v. Perales, 402 U.S. 389, 401 (1971); Perez, 415 F.3d at 461; Loza, 219 F.3d at 393; Villa,
895 F.2d at 1021–22 (quoting Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983); Randall v. Sullivan, 956 F.2d
105, 109 (5th Cir. 1992)).
        83
             Singletary v. Bowen, 798 F.2d 818, 822–23 (5th Cir. 1986).


                                                           12
Commissioner’s.”84 The ALJ is entitled to make any finding that is supported by substantial

evidence, regardless of whether other conclusions are also permissible.85

                                              IV. Law and Analysis

A.      Law Applicable to Qualification for SSI for Children Under Age 18

        For a child under the age of 18, the Act defines disability as “a medically determinable

physical or mental impairment which results in marked and severe functional limitations, and

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.”86 “For a child to be disabled under the meaning of

the Act, the child must: (1) not be engaged in substantial gainful activity; (2) have an impairment

that is ‘severe’; and (3) have an impairment that ‘meets, medically equals, or functionally equals’

the impairments listed in the disability regulations.”87

        In the instant case, the ALJ found that A.B. satisfied the first two steps of the analysis

because she had not engaged in substantial gainful activity since March 31, 2016, and she has the

following severe impairments: “Attention Deficit Hyperactivity Disorder and Conduct

Disorder.”88 At step three, the ALJ held that A.B. does not have an impairment or combination of




        84
             Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).
        85
             See Arkansas v. Oklahoma, 503 U.S. 91 (1992).
        86
             42 U.S.C. § 1382c(a)(3)(C)(i).
        87
             Richard ex rel. Z.N.F. v. Astrue, 480 F. App’x 773, 776 (5th Cir. 2012) (citing 20 C.F.R. § 416.924(a)-
(d)).
        88
             Adm. Rec. at 11–14.


                                                          13
impairments that meets or medically equals the severity of the impairment listed at 20 C.F.R.

§ 404. Supbpt. P., Appendix 1.89

       In determining whether an impairment or combination of impairments functionally equals

the listing, the ALJ must “assess the interactive and cumulative effects of all of the impairments

for which we have evidence, including any impairments [] that are not ‘severe.’”90 In making this

determination, the ALJ must consider the child’s functioning in terms of six domains: (1) acquiring

and using information; (2) attending and completing tasks; (3) interacting and relating with others;

(4) moving about and manipulating objects; (5) caring for yourself; and (6) health and physical

well-being.91 To functionally equal a listing, a child must have an impairment or combination of

impairments that result in “marked” limitations in two domains of functioning, or an “extreme”

limitation in one domain of functioning.92

       A “marked” limitation interferes “seriously” with the “ability to independently initiate,

sustain, or complete activities.”93 A limitation will be considered “marked” if standardized testing

scores are at least two, but less than three, standard deviations below the mean, or for children

under the age of three years old where the child is “functioning at a level that is more than one-

half but not more than two-thirds of [the child’s] chronological age.”94 An “extreme” limitation



       89
            Id.
       90
            See 20 C.F.R. § 416.926a(a).
       91
            20 C.F.R. § 416.926a(b)(1).
       92
            20 C.F.R. § 416.926a(d).
       93
            20 C.F.R. § 416.926a(e)(2)(i).
       94
            20 C.F.R. § 416.926a(e)(2)(i)–(ii).


                                                  14
interferes “very seriously” with the “ability to independently initiate, sustain, or complete

activities.”95 A limitation will be considered “extreme” if standardized testing scores are at least

three standard deviations below the mean, or for children under the age of three years old where

the child is “functioning at a level that is one-half of [the child’s] chronological age or less.”96

       In this case, the ALJ found that A.B. had marked limitations in one domain––attending and

completing tasks.97 The ALJ found that A.B. had “less than marked” limitations in the following

three domains: (1) acquiring and using information;98 (2) interacting and relating with others;99

and (3) health and physical well-being.100 The ALJ determined that Plaintiff had no limitations in

the following two domains: (1) moving about and manipulating objects;101 and (2) caring for

herself.102 Therefore, the ALJ concluded that A.B. was not disabled as defined by the Act.103 The

Court may disturb that finding only if the ALJ lacked “substantial evidence” to support it.104




       95
            20 C.F.R. § 416.926a(e)(3)(i).
       96
            20 C.F.R. § 416.926a(e)(3)(i)–(ii).
       97
            Adm. Rec. at 17–18.
       98
            Id. at 16–17.
       99
            Id. at 18–19.
       100
             Id. at 24.
       101
             Id. at 19–20.
       102
             Id. at 20.
       103
             Id. at 21.
       104
             See Perez, 415 F.3d at 461


                                                  15
B.      Analysis

        Plaintiff argues the Magistrate Judge erred in recommending that the ALJ’s decision be

affirmed.105 Plaintiff asserts that the Magistrate Judge improperly relied on the adult standard

concerning the ability to work throughout the Report and Recommendation.106 In response, the

Commissioner acknowledges that “the Magistrate Judge’s Report and Recommendations

implements the incorrect provisions of regulations related to Social Security claims.”107 Because

the Magistrate Judge relied on the incorrect standard, the Court rejects the Report and

Recommendation and will review Plaintiff’s claims de novo.108

        1.          Whether the ALJ erred by failing to find that A.B.’s borderline intellectual
                    functioning was a severe impairment

        First, Plaintiff asserts that the ALJ failed to consider A.B.’s serious impairment of

borderline intellectual functioning.109 Plaintiff asserts that A.B.’s borderline intellectual

functioning “more than minimally affect A.B.’s ability to function.”110 Therefore, she argues that

these impairments must be considered serious.111 In response, the Commissioner asserts that the

record does not support a finding that A.B. exhibited severe borderline intellectual functioning.112


        105
              Rec. Doc. 20-2 at 1.
        106
              Id.
        107
              Rec. Doc. 22 at 1.
        108
            See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections from ten to fourteen days).
        109
              Rec. Doc. 20-2 at 12–13 (citing Stone v. Heckler, 752 F.2d 1099 (5th Cir. 1985)).
        110
              Id. at 13.
        111
              Id.
        112
              Rec. Doc. 17 at 6.


                                                          16
In support, the Commissioner cites the consultative examinations performed by Dr. Scuddy

Fontenelle, Ph.D.113 The Commissioner asserts that such evidence does not support Plaintiff’s

allegation of severe borderline intellectual functioning.114

        “The term borderline intellectual functioning describes a group of people who function on

the border between normal intellectual functioning and intellectual disability, between 1 and 2

standard deviations below the mean on the normal curve of the distribution of intelligence, roughly

an IQ between 70 and 85.”115

        Dr. Fontenelle examined A.B. on May 6, 2013, when she was six years old.116 At that time,

A.B. was able to touch and name six out of six body parts; identify and name six out of six colors;

and was able to count from 1 to 30.117 Dr. Fontenelle administered the Leiter International

Performance Scale-Revised, and found that Plaintiff had a full scale IQ of 78.118 He determined

that A.B. had relative strengths in non-verbal intelligence and demonstrated spatial reasoning in

the low average range.119 Dr. Fontenelle opined that A.B.’s intelligence was within “the Borderline

to Low Average” range.120


        113
              Id.
        114
              Id.
        115
            Jannelien Wieland and Frans G. Zitman, BJPsych Bull. 2016 Aug; 40(4): 204–206, “It is Time to Bring
Borderline Intellectual Functioning Back into the Main Fold of Classification Systems,”
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4967780.
        116
              Adm. Rec. at 160–62.
        117
              Id. at 162.
        118
              Id. at 161.
        119
              Id.
        120
              Id. at 162.


                                                      17
       Dr. Fontenelle examined A.B. again on September 2, 2016.121 At that time, A.B. was nine

years old, she exhibited reality based thoughts; she remained able to complete the same tasks she

did at the previous evaluation; and she was able to add and subtract.122 Dr. Fontenelle opined that

A.B.’s cognitive ability was within “the low average range.”123

       A.B. underwent an education evaluation at ReNew Schaumburg Elementary in 2016

because she was experiencing difficulties with reading and writing. 124 The evaluator found that

A.B. exhibited “inadequate reading and math skills [and] a slow rate of learning and difficulty

retaining the material previously taught.”125 The evaluator found that A.B. qualified “for the

classification of Specific Learning Disability based on an academic deficit in the area[s] of basic

reading, reading comprehension, and written language.”126 The evaluator determined that A.B.,

who was nine years old, needed remediation in reading and written language at the first grade level

and remediation in math skills at the second grade level.127




       121
             Id. at 168–70.
       122
             Id.
       123
             Id. at 170.
       124
             Id. at 175–188.
       125
             Id. at 181.
       126
             Id. at 186.
       127
             Id.


                                                18
        Natalie Ambrose, LPC, completed a behavioral health assessment of A.B. on October 9,

2017.128 Ms. Ambrose found that A.B.’s intellectual functioning to be within the “normal/avg.”

range.129

        Review of the ALJ’s opinion reveals that although he did not find that A.B.’s borderline

intellectual functioning was a severe impairment, the ALJ did thoroughly consider the medical

records.130 The ALJ gave the opinion of Dr. Fontenelle great weight.131 The ALJ found that Dr.

Fontenelle “gave accurate assessments of [A.B’s] thought process, thought content, mood and

affect, sensorium and cognition, judgement and insight, and functional capabilities.”132 The ALJ

found that Dr. Fontenelle’s “opinions are right on point with the rest of the objective evidence of

record and clearly assesses [A.B’s] condition.”133

        Even assuming that the ALJ should have found that borderline intellectual functioning was

a severe impairment, this error alone does not demand reversal of the ALJ’s decision. As the Fifth

Circuit has explained, when an ALJ proceeds to subsequent steps of the sequential evaluation

analysis and denies benefits on that basis, any alleged error in not finding a specific impairment

severe is harmless.134 In Dise v. Colvin, the ALJ found that the plaintiff suffered from a severe



        128
              Id. at 198–205.
        129
              Id. at 204.
        130
              Id. at 11–21.
        131
              Id. at 16.
        132
              Id.
        133
              Id.
        134
            Adams v. Bowen, 833 F.2d 509, 512 (5th Cir. 1987); Dise v. Colvin, 630 F. App’x. 322, 324 (5th Cir.
2015) (per curiam).


                                                      19
mental impairment of oppositional defiant disorder (“ODD”).135 On appeal, the plaintiff argued

that the ALJ erred in failing to address whether the plaintiff’s depression was also a severe

impairment.136 The Fifth Circuit found that this argument was meritless because “[t]he remainder

of the opinion clearly reflects that the ALJ considered all of [the plaintiff’s] claimed impairments

(including depression) in his assessment of [the plaintiff’s] disability, even though he only

mentioned ODD at step two. In short, ‘this case did not turn on whether or not [the plaintiff’s

depression] impairment was severe,’ but on subsequent steps in the analysis.”137

         As was the case in Dise, here, the ALJ’s opinion clearly reflects that the ALJ considered

all of A.B.’s claimed impairments in his assessment of A.B.’s disability. The ALJ’s determination

did not turn on whether A.B.’s intellectual functioning was severe but on subsequent steps in the

analysis. Specifically, the ALJ determined that A.B. was not disabled at step three because A.B.

did not have marked or extreme limitations in the six domains used to assess a child’s functioning.

Therefore, Plaintiff’s argument that the ALJ’s opinion should be reversed on this basis is without

merit.

         2.          Whether the ALJ erred by determining A.B.’s impairments did not meet or
                     medically equal Listing 112.08 or 112.11

         Plaintiff contends that the ALJ committed reversible error in determining that A.B.’s

impairments did not meet or medically equal Listing 112.08 or Listing 112.11.138 Plaintiff argues



         135
               Dise, 630 F. App’x. at 326.
         136
               Id.
         137
               Id. (quoting Chaparro v. Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987)).
         138
               Rec. Doc. 20-2 at 13.


                                                          20
that A.B. has abnormalities in cognitive processing, deficits in attention or impulse control, low

frustration tolerance, difficulty with organizing, and deficits in social skills.139 Plaintiff notes that

A.B.’s teacher stated she learns as a disabled person, and A.B. has impaired insight and

judgement.140 Therefore, Plaintiff argues that A.B.’s impairments meet Listing 112.08 and Listing

112.11.141 In response, the Commissioner notes that Plaintiff did not brief any argument

concerning Listing 112.08.142 As for Listing 112.11, the Commissioner asserts that Plaintiff failed

to cite evidence to support her assertion that A.B. met all of the criteria of the listed impairment.143

        Listing 112.08 applies to personality and impulse-control disorders.144 To meet or

medically equal Listing 112.08, the claimant must present medical documentation showing: (1)

distrust and suspiciousness of others; (2) detachment from social relationships; (3) disregard for

and violation of the rights of others; (4) instability of interpersonal relationships; (5) excessive

emotionality and attention seeking; (6) feelings of inadequacy; (7) excessive need to be taken care

of; (8) preoccupation with perfectionism and orderliness; or (9) recurrent, impulsive, aggressive

behavioral outbursts.145 The claimant must also have extreme limitation in one, or marked

limitation in two, of the following areas: (1) understanding, remembering or applying information;




        139
              Id.
        140
              Id. at 13–14.
        141
              Id. at 14.
        142
              Rec. Doc. 17 at 7.
        143
              Id.
        144
              20 C.F.R. § 404, Subpt. P, App. 1 § 112.08.
        145
              Id.


                                                            21
(2) interacting with others; (3) concentrating, persisting, or maintaining pace; or (4) adapting and

managing oneself.146

        Listing 112.11 applies to neurodevelopmental disorders.147 To meet or medically equal

Listing 112.11, the claimant must present medical documentation showing: (1) frequent

distractibility, difficulty sustaining attention, and difficulty organizing tasks, and/or hyperactive

and impulsive behavior; (2) significant difficulties learning and using academic skills; or (3)

recurrent motor movement or vocalization.148 The claimant must also have extreme limitation in

one, or marked limitation in two, of the following areas: (1) understanding, remembering or

applying information; (2) interacting with others; (3) concentrating, persisting, or maintaining

pace; or (4) adapting and managing oneself.149

        The Social Security Regulations define “extreme” impairments as those that “interfere[]

very seriously with [the child’s] ability to independently initiate, sustain, or complete activities.”150

Extreme limitation is the rating given to the worst limitations, but “does not necessarily mean a

total lack or loss of the ability to function.”151 An extreme limitation is equivalent to the level of




        146
              Id.
        147
              20 C.F.R. § 404, Subpt. P, App. 1 § 112.11.
        148
              Id.
        149
              Id.
        150
              20 C.F.R. § 416.926a(e)(3)(i).
        151
              Id.


                                                            22
functioning one “would expect to find on standardized testing with scores that are at least three

standard deviations below the mean.”152

       The regulations define “marked” as “more than moderate but less than extreme.”153 A

marked limitation “interferes seriously with [the child’s] ability to independently initiate, sustain,

or complete activities.”154 The regulations provide that a child will have a “marked” limitation if

she has “a valid score that is two standard deviations or more below the mean, but less than three

standard deviations, on a comprehensive standardized test designed to measure ability or

functioning in that domain, and [her] day-to-day functioning in domain-related activities is

consistent with that score.”155

       The ALJ’s opinion summarily concluded that A.B.’s impairments do not meet or medically

equal the severity of Listing 112.08.156 However, the ALJ’s opinion does not discuss Listing

112.11.157

       In Audler v. Astrue, the Fifth Circuit found that the “explicit terms” of the Act require that

an ALJ “discuss the evidence offered in support of [the] claim for disability and to explain why

[the ALJ] found [the claimant] not to be disabled at that step.” 158 The Court noted that “the ALJ




       152
             Id.
       153
             20 C.F.R. § 416.926a(e)(2)(i) (internal quotation marks omitted).
       154
             Id.
       155
             20 C.F.R. § 416.926a(e)(2)(iii).
       156
             Adm. Rec. at 14.
       157
             Id.
       158
             Audler v. Astrue, 501 F.3d 446, 448 (2007).


                                                           23
is not required to do an exhaustive point-by-point discussion,” but it is an error for the ALJ to offer

no evidence in support of a conclusion.159 However, even if an ALJ erred in failing to state any

reasons for an adverse determination, the reviewing court “must still determine whether this error

was harmless.”160 “‘Procedural perfection in administrative proceedings is not required’ as long as

‘the substantial rights of a party have not been affected.’”161 In Audler, the Fifth Circuit found that

“[a]bsent some explanation from the ALJ to the contrary” the claimant appeared to have met her

burden of demonstrating that she met the listing requirements, “and therefore her substantial rights

were affected by the ALJ’s failure to set out the bases for her decision at step three.” 162

Accordingly, the Fifth Circuit remanded the case to the district court with directions to remand to

the Commissioner for further proceedings.163

       Here, the ALJ’s opinion does not include any analysis as to whether A.B.’s impairments

meet or medically equal the severity of Listing 112.11. Courts have recognized that “different

methods are employed for determining whether an impairment meets or medically equals a listing

as opposed to whether the impairment is functionally equivalent to a listing.”164 However, some

courts have found a “significant overlap between the two in the context of a childhood ADHD

impairment.”165 In this case, there is significant overlap between the arguments Plaintiff makes


       159
             Id.
       160
             Id. (citing Morris v. Bowen, 864 F.2d 333, 334 (5th Cir. 1988)).
       161
             Id. (quoting Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988)).
       162
             Id. at 449.
       163
             Id.
       164
             Magee v. Astrue, No. 09-620, 2011 WL 1226011, at *4 (S.D. Miss. Mar. 29, 2011).
       165
             Id. (citing Rossi v. Commissioner of Social Security, No. 10-97, 2010 WL 5313771, at 5 n. 6 (N.D.N.Y.

                                                          24
with respect to whether A.B. meets the requirements of Listing 112.11 and the ALJ’s

determinations regarding the acquiring and using information domain. Accordingly, the Court will

look to the ALJ’s analysis of whether A.B.’s impairments are functionally equivalent to the listing

in determining whether substantial evidence supports the ALJ’s finding that her impairments do

not meet or medically equal the listing.

        3.          Whether the ALJ erred by failing to find that A.B. has a marked limitation in
                    the acquiring and using information domain

        Plaintiff contends that the ALJ erred by failing to find that A.B. has a marked limitation in

the acquiring and using information domain.166 In support of this contention, Plaintiff asserts that

A.B. scored two deviations below the mean in Reading and Academic Skill, requires special

education and learning interventions, and performs below her grade level.167 Regarding her ability

to interact with others, Plaintiff argues that A.B. is easily distracted, speaks loudly, and is often

interfering in other students’ affairs.168 Thus, Plaintiff contends that A.B. has a marked impairment

in the acquiring and using information domain.169

        In response, the Commissioner argues that A.B.’s impairments do not result in a marked

limitation in acquiring and using information.170 The Commissioner notes that Plaintiff relies




Dec. 2, 2010)).
        166
              Rec. Doc. 20-2 at 17.
        167
              Id.
        168
              Id. at 18.
        169
              Id. at 14–15.
        170
              Rec. Doc. 17 at 8.


                                                  25
heavily on test results indicating that A.B. scored “two deviations below the mean.”171 However,

the Commissioner asserts that no single piece of information taken in isolation can establish

whether [A.B. has] a marked or extreme limitation in a domain.”172 The Commissioner points to

the September 2016 consultative examination by Dr. Fontenelle, finding that A.B. could add and

subtract, was learning multiplication, understood vocabulary, and could “understand and

comprehend routine school activity.”173 According to the Commissioner, education records show

that while A.B. was behind a grade level in reading and language arts, she performed at her grade

level in math,174 and a behavioral health assessment in October 2017 revealed that A.B. had normal

memory and normal intellectual functioning.175 Therefore, taking all of the evidence into

consideration, the Commissioner asserts that A.B. exhibited “less than marked” limitation in the

domain of acquiring and using information.176

       The acquiring and using information domain concerns how well a child acquires or learns

information, and how well a child uses the information she has learned.177 The Social Security

Regulations provide that school-age children (age 6 to attainment of age 12) without an impairment

“should be able to learn to read, write, and do math, and discuss history and science.”178 The child


       171
             Id.
       172
             Id. (citing 20 C.F.R. § 416.926a(e)(4)).
       173
             Id. at 9 (citing Adm. Rec. at 169–70).
       174
             Id. (citing Adm. Rec. at 175–77).
       175
             Id. (citing Adm. Rec. at 204).
       176
             Id.
       177
             20 C.F.R. § 416.926a(g).
       178
             20 C.F.R. § 416.926a(g)(2)(iv).


                                                        26
will need to use these skills in academic situations and in daily living situations at home and in the

community.179 The child should be able to use increasingly complex language to share information

and ideas with individuals or groups, by asking questions and expressing her own ideas, and by

understanding and responding to the opinions of others.180

       Examples of limited functioning in acquiring and using information include: (1) failure to

demonstrate understanding of words about space, size, or time; (2) inability to rhyme words or the

sounds in words; (3) difficulty recalling important things learned in school the day before; (4)

difficulty solving mathematics questions or computing arithmetic answers; and (5) ability to talk

only in short, simple sentences and difficulty explaining what she means.181

       The regulations define “marked” as “more than moderate but less than extreme.”182 A

marked limitation “interferes seriously with [an individual’s] ability to independently initiate,

sustain, or complete activities.”183 The regulations provide that a child will have a “marked”

limitation if she has “a valid score that is two standard deviations or more below the mean, but less

than three standard deviations, on a comprehensive standardized test designed to measure ability

or functioning in that domain, and [her] day-to-day functioning in domain-related activities is

consistent with that score.”184



       179
             Id.
       180
             Id.
       181
             20 C.F.R. § 416.926a(g)(3).
       182
             20 C.F.R. § 416.926a(e)(2)(i) (internal quotation marks omitted).
       183
             Id.
       184
             20 C.F.R. § 416.926a(e)(2)(iii).


                                                         27
       In this case, the ALJ determined that A.B. had a less than marked limitation in acquiring

and using information.185 The ALJ noted that Dr. Fontenelle found that A.B.’s thoughts were

reality based.186 The ALJ opined that A.B.’s thought content was focused on her interests in

cartoons and movies.187 He further opined that if A.B. liked school more and took her medication,

she would improve in the domain of acquiring and using information.188 He noted that A.B. was

in regular classes.189 He opined that A.B.’s school results would improve if her behavior

improved.190 Although A.B. was talkative, fidgety, and restless at times, the ALJ found that those

conditions could improve with medication.191

       The ALJ gave great weight to the opinion of Dr. Fontenelle, a consultative examiner.192 As

discussed above, Dr. Fontenelle examined A.B. on May 6, 2013, when she was six years old.193

A.B. was able to touch and name six out of six body parts; identify and name six out of six colors;

and was able to count from 1 to 30.194 Dr. Fontenelle administered the Leiter International




       185
             Adm. Rec. at 17.
       186
             Id.
       187
             Id.
       188
             Id.
       189
             Id.
       190
             Id.
       191
             Id.
       192
             Id. at 16.
       193
             Adm. Rec. at 160–62.
       194
             Id. at 162.


                                                28
Performance Scale-Revised, and found that Plaintiff had a full scale IQ of 78.195 He determined

that A.B. had relative strengths in non-verbal intelligence and demonstrated spatial reasoning in

the low average range.196 Dr. Fontenelle opined that A.B.’s intelligence was within “the Borderline

to Low Average” range.197 He found her speech communication skills to be within normal

limits.198 He found that A.B. showed significant characteristics of ADHD-Combined Type, and

recommended that A.B. take her medication on a daily basis, as prescribed.199

       Dr. Fontenelle examined A.B. again on September 2, 2016.200 At that time, A.B. was nine

years old, she exhibited reality based thoughts; she remained able to complete the same tasks she

did at the previous evaluation; she was able to add and subtract; and she was learning

multiplication.201 Dr. Fontenelle opined that A.B.’s cognitive ability was within “the low average

range.”202 Dr. Fontenelle opined that A.B.’s thought content was focused on her interest in cartoon

shows and movies.203 He also noted that A.B.’s speech skills were within normal range.204 He




       195
             Id. at 161.
       196
             Id.
       197
             Id. at 162.
       198
             Id.
       199
             Id.
       200
             Id. at 168–70.
       201
             Id. at 169.
       202
             Id. at 170.
       203
             Id. at 169.
       204
             Id. at 170.


                                                29
recommended that she use medication to manage her ADHD, and opined that she would benefit

from behavior counseling sessions.205

       The ALJ’s opinion does not discuss the education evaluation A.B. underwent at ReNew

Schaumburg Elementary in March 2016.206 The evaluator found that A.B. exhibited “inadequate

reading and math skills [and] a slow rate of learning and difficulty retaining the material previously

taught.”207 The evaluator stated that A.B. “is learning like a student with a disability.”208 The

evaluator found that A.B. qualified “for the classification of Specific Learning Disability based on

an academic deficit in the area[s] of basic reading, reading comprehension, and written

language.”209 The evaluator recommended that A.B. receive special education services, and she

determined that A.B. needed remediation in reading and written language at the first grade level

and remediation in math skills at the second grade level.210

       Plaintiff asserts that the education evaluation reflects that A.B. scored “two deviations

below the mean.”211 In response, the Commissioner points out that the regulations provide that the

Social Security Administration (“SSA”) will not rely on test scores alone to establish a marked

limitation, as “no single piece of information taken in isolation can establish whether [the child




       205
             Id.
       206
             Id. at 175–188.
       207
             Id. at 181.
       208
             Id.
       209
             Id. at 186.
       210
             Id.
       211
             Rec. Doc. 20-2 at 10.


                                                 30
has] a marked or extreme limitation in a domain.”212 Rather, the SSA “will consider [the child’s]

test scores together with other information . . . about [the child’s] functioning.”213 Additionally,

the child’s day-to-day functioning in domain-related activities must be consistent with that

score.214

        The regulations also provide that the SSA must consider the effects of treatment (including

medications) on the child’s functioning.215 If a child’s symptoms or signs are reduced by

medications, the Commissioner will consider: (a) any of the child’s functional limitations that may

nevertheless persist, even if there is improvement from the medications; (b) whether the child’s

medications create any side effects that cause or contribute to the child’s functional limitations;

(c) the frequency of the child’s need for medication; (d) changes in the child’s medication or the

way the child’s medication is prescribed; and (e) any evidence over time of how medication helps

or does not help the child to function compared to other children of a similar age who do not have

impairments.216 Treatment or intervention may prevent, eliminate, or reduce functional

limitations.217




        212
              20 C.F.R. § 416.926a(e)(4)(i).
        213
              20 C.F.R. § 416.926a(e)(4)(ii).
        214
              20 C.F.R. § 416.926a(e)(2)(iii).
        215
              20 C.F.R. § 416.924a(b)(9)(i).
        216
              Id.
        217
              20 C.F.R. § 416.924a(b)(9)(iii).


                                                 31
         Social Security Ruling 09-1P provides interpretations and information about the “whole

child” approach for determining whether a child’s impairments functionally equal the listing.218

With regard to rating severity, the Ruling states:

         It is important to determine the extent to which an impairment(s) compromises a
         child’s ability to independently initiate, sustain, and complete activities. To do so,
         we consider the kinds of help or support the child needs in order to function. In
         general, if a child needs a person, medication, treatment, device, or structured,
         supportive setting to make his functioning possible or to improve the functioning,
         the child will not be as independent as same-age peers who do not have
         impairments. Such a child will have a limitation, even if he is functioning well with
         the help or support.219

The Ruling acknowledges that the more help or support, of any kind, that a child receives, the less

independent the child is in functioning, and the more severe the SSA will find the limitation to

be.220

         In the case of an adult seeking to recover SSI, the Fifth Circuit has recognized that “[a]

medical condition that can reasonably be remedied either by surgery, treatment, or medication is

not disabling.”221 Numerous courts have also applied this rule to children seeking SSI.222 The ALJ


         218
           Title XVI: Determining Childhood Disability Under the Functional Equivalence Rule-the "Whole Child"
Approach, SSR 09-1P (S.S.A. Feb. 17, 2009)
         219
               Id. at *6.
         220
               Id. at *7.
         221
            Lovelace v. Bowen, 813 F.2d 55, 59 (5th Cir. 1987) (citing 20 C.F.R. §§ 404 .1530(a), (b) and 416.930(a),
(b) (1986)) (additional citations omitted). See also Muckelroy v. Astrue, 277 F. App’x 510, 511–12 (5th Cir. 2008);
Hebert v. Barnhart, 197 F. App’x 320, 323 (5th Cir. 2006).
         222
             McGrew ex rel. K.M. v. Colvin, No. 13-237, 2014 WL 68766, at *11–12 (E.D. La. Jan. 8, 2014)
(Wilkinson, M.J.) (adopted by Milazzo, J.) (citing Richardson v. Barnhart, 136 F. App’x 463, 466 (3d Cir. 2005);
Scales v. Barnhart, 363 F.3d 699, 705 (8th Cir. 2004); Scotino v. Colvin, No. 4:12cv0674, 2013 WL 5291722, at * 10
(E.D. Mo. Sept.19, 2013); Luna ex rel. A.L. v. Astrue, No. 11–1137, 2013 WL 358883, at * 19–20 (D. Minn. Jan.8,
2013); T.C. ex rel. Z.C. v. Comm’r of Soc. Sec., No. 10–5229, 2011 WL 3235735, at *7 (D.N.J. July 26, 2011); L.B
.M. ex rel. Motley v. Astrue, No. 1:08–CV–1354–WTL–DML, 2010 WL 1190326, at *21 (S.D. Ind. Mar 23, 2010);
Thomas v. Astrue, No. H–07–2043, 2008 WL 4279397, at *17 (S.D. Tex. Sept.16, 2008)).


                                                        32
suggests that A.B’s ability to acquire and use information would improve with medication. When

Dr. Fontenelle evaluated A.B. in 2016, he found that she needed medication management for

ADHD.223 However, Dr. Fontennelle noted that A.B. discontinued taking the medication due to its

side effects.224 During the hearing, Plaintiff testified that the medication caused drowsiness, but

Plaintiff planned to consult with A.B.’s doctor about trying a lesser dosage of the medication.225

The ALJ must consider whether the child’s medications create any side effects that cause or

contribute to the child’s functional limitations.226 The ALJ did not consider the side effects of the

medication in assessing A.B.’s limitations.

       The ALJ found that A.B. could focus on topics that interest her, including watching

cartoons and movies. However, the ALJ did not consider the education evaluation in determining

whether A.B. had a marked limitation in the acquiring and using information domain. The ALJ

noted that A.B. was in regular classes, but the education evaluation found that A.B. should be

receiving special education services.227 The evaluator recommended that A.B. receive special

education services, and she determined that A.B. needed remediation in reading and written




       223
             Adm. Rec. at 170.
       224
             Id. at 169.
       225
             Id. at 36–37, 48–49.
       226
             20 C.F.R. § 416.924a(b)(9)(i).
       227
             Id. at 186.


                                                 33
language at the first grade level and remediation in math skills at the second grade level.228 The

evaluator stated that A.B. “is learning like a student with a disability.”229

       This Court cannot reweigh the evidence or substitute its judgment for the ALJ.230 However,

the ALJ erred by failing to address the education evaluation, which suggests that A.B. may have a

marked limitation in the domain of acquiring and using information. Accordingly, the Court will

sustain Plaintiff’s objection, and will remand this case to the ALJ pursuant to 42 U.S.C. § 405(g)

for further consideration.

                                           V. Conclusion

       For the reasons set forth in this Order and Reasons, the Court remands this case to the ALJ

for further consideration consistent with this opinion. Accordingly,

       IT IS HEREBY ORDERED that the Court SUSTAINS Plaintiff’s objections and

REJECTS the Report and Recommendation.

       IT IS FURTHER ORDERED that the case is REMANDED to the ALJ pursuant to 42

U.S.C. § 405(g) for consideration of the record consistent with this Court’s Order and Reasons.
                                    30th day of March, 2020.
       NEW ORLEANS, LOUISIANA, this _____



                                               __________________________________
                                               NANNETTE JOLIVETTE BROWN
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT



       228
             Id.
       229
             Adm. Rec. at 181.
       230
             Newton, 209 F.3d at 452.


                                                  34
